United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2125
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Griffin Riley Davis

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Northern District of Iowa - Eastern
                                  ____________

                            Submitted: February 1, 2021
                             Filed: February 10, 2021
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Griffin Davis appeals the above-Guidelines sentence imposed by the district
     1
court after he pleaded guilty to a firearms offense. His counsel has moved for leave

         1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence is unreasonable.

       Upon careful review, we conclude that the district court did not abuse its
discretion by departing upward from the Guidelines; and did not impose a
substantively unreasonable sentence, as the court properly considered the factors
listed in 18 U.S.C. § 3553(a), and did not err in weighing the relevant factors. See
United States v. Vasquez, 552 F.3d 734, 738 (8th Cir. 2009) (departures from
sentencing Guidelines are reviewed for abuse of discretion); United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (sentences are reviewed for
substantive reasonableness under deferential abuse of discretion standard; abuse of
discretion occurs when court fails to consider relevant factor, gives significant weight
to improper or irrelevant factor, or commits clear error of judgment in weighing
appropriate factors).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm, and we grant counsel’s motion to withdraw.
                       ______________________________




                                          -2-